UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVISION

MATTIE L. SMITH PLAINTIFF
V. Civil No. 4:18-cv-00165-GHD-JMV

MISSISSIPPI DEPARTMENT OF CHILD
PROTECTIVE SERVICES, et al. DEFENDANTS

 

SUMMARY JUDGMENT

 

For the reasons set forth in the memorandum opinion issued this day, the Court
ORDERS that:

1. Defendants Mississippi Department of Child Protective Services, Jess Dickinson,
and Misty McCammon’s motion for summary judgment [33] is GRANTED;

2. Summary judgment is entered in favor of Defendants on all of Plaintiff Mattie
Smith’s claims; and

3. This case is CLOSED. I

6
day of September, 2019.

SENIOR U.S. DISTRICT JUDGE

SO ORDERED, this, the

 
